E. BRYAN WILSON
Acting United States Attorney

ALLISON M. O’LEARY
Assistant U.S. Attorney
Federal Building & U.S. Courthouse
222 West Seventh Avenue, #9, Room 253
Anchorage, Alaska 99513-7567
Phone: (907) 271-5071
Fax: (907) 271-1500
Email: allison.oleary@usdoj.gov

Attorneys for Plaintiff

                 IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF ALASKA

  UNITED STATES OF AMERICA,               ) No. 3:19-cr-00114-JMK-MMS
                                          )
                          Plaintiff,      )
                                          )
         vs.                              )
                                          )
  REY JOEL SOTO-LOPEZ,                    )
                                          )
                          Defendant.      )
                                          )

  NOTICE OF ELECTRONICALLY FILED EXHIBITS & PREVIOUSLY
              CONVENTIONALLY FILED EXHIBIT

      The United States hereby files electronic copies of the exhibits it may

introduce at the hearing scheduled in this matter of April 1, 2021, in Virtual

Courtroom 2: Exhibit 1 – Map, Exhibit 2 – Photograph Backseat, Exhibit 3 –

Photograph Methamphetamine, Exhibit 4 – CAD Dispatch Log. The United States
may also introduce Exhibit 5 – In Car Video that was filed conventionally as

document 24 on the Electronic Docket.

      RESPECTFULLY SUBMITTED March 31, 2021, in Anchorage, Alaska.



                                             E. BRYAN WILSON
                                             Acting United States Attorney

                                             /s/ Allison M. O’Leary
                                             ALLISON M. O’LEARY
                                             Assistant U.S. Attorney
                                             United States of America


CERTIFICATE OF SERVICE

I hereby certify that on March 31, 2021, a true and correct copy of the foregoing
was served electronically on the following:

Gary Colbath

s/ Allison M. O’Leary
Office of the U.S. Attorney




U.S. v. Soto-Lopez
3:19-cr-00114-JMK-MMS
                                         2
